                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        TMCO LTD.,                                     Case No. 4:17-cv-00997-KAW
                                   8                     Plaintiff,                        ORDER DENYING REQUEST FOR
                                                                                           APPROVAL OF SUBSTITUTION OR
                                   9             v.                                        WITHDRAWAL AS COUNSEL
                                  10        GREEN LIGHT ENERGY SOLUTIONS                   Re: Dkt. No. 44
                                            R&D CORP.,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           On January 13, 2020, defense counsel Svetlana V. Kamyshanskaya filed a request for

                                  14   approval of substitution or withdrawal as counsel for Defendant Green Light Energy Solutions

                                  15   R&D Corp. (Mot., Dkt. No. 44.) Defendant has not obtained new counsel, but representative Alex

                                  16   Feerer consented to the withdrawal and stated that he would personally appear on behalf of the

                                  17   corporation. Corporations, however, are unable appear in federal court except by counsel, and Mr.

                                  18   Feerer is not licensed to practice law in California. See Rowland v. Cal. Men's Colony, 506 U.S.

                                  19   194, 201-02 (1993).

                                  20           Currently, there is a pending motion for leave to amend the judgment to add alter ego

                                  21   defendants, including Mr. Feerer. (Dkt. No. 38.) Also, on January 10, 2020, the Court issued an

                                  22   order to show cause, which ordered Defendant and/or the non-parties to file an opposition to the

                                  23   pending motion and explain why the opposition was not timely filed by January 27, 2020. (Dkt.

                                  24   No. 41 at 1.) The failure to respond will result in the pending motion being granted as unopposed,

                                  25   and Mr. Feerer being personally encumbered. The hearing on the motion to alter judgment is

                                  26   scheduled for February 20, 2020. Id. at 2.

                                  27   //

                                  28   //
                                   1          Accordingly, Ms. Kamyshanskaya’s motion to withdraw is DENIED without prejudice on

                                   2   the grounds that the “withdrawal would work an injustice or cause undue delay in the proceeding.”

                                   3   Gong v. City of Alameda, No. C 03-05495 TEH, 2008 WL 160964, at *1 (N.D. Cal. Jan. 8, 2008).

                                   4          IT IS SO ORDERED.

                                   5   Dated: January 15, 2020
                                                                                          __________________________________
                                   6                                                      KANDIS A. WESTMORE
                                   7                                                      United States Magistrate Judge

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
